DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 06/16/2022. Claims 1-7, 16-19 and 26-28 remain pending in this application.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 26-28 has been withdrawn in light of the amendments.
The 35 USC 102 rejection of the claims has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 16-19 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-7 are drawn to a method which is within the four statutory categories (i.e. process).  Claims 16-19 and 26-28 are drawn to a system which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 16 and 26 have been amended to recite “determining a health indicator icon for visually representing data related to a health record of the patient; receiving, and after determining the health indicator icon, current data corresponding to a monitored physiological parameter;…determining whether there is a medical relationship between the monitored physiological parameter and the health indicator icon;….”. These limitations correspond to certain methods of organizing human activities. This is a method of managing interactions between people. The mere nominal recitation of a generic processor does not take the claims out of the methods of organizing human interactions grouping. 
Dependent claims also recite an abstract idea of certain methods of organizing human activities, such as claims 2, 17 and 27 recite “determining that the medical relationship between the monitored physiological parameter and the health indicator icon is a causal relationship, wherein the data represented by the health indicator icon affects the monitored physiological parameter of the patient; and arranging the first location on the screen and the second location on the screen within a threshold distance based at least in part on the causal relationship”, claim 3, 18 and 28 recite “determining that data indicated by the health indicator icon is medically unrelated to the monitored physiological parameter of the patient; and arranging the first location on the screen and the second location on the screen above a threshold distance.” and claim 7 recites “filtering the health indicator icon and one or more additional health indicators by a category to display a subset of the health indicator icon and the one or more additional health indicators on the monitor.”.
Claims 4-7 and 19 ultimately dependent from Claim 1 and include all the limitations of Claim 1. Therefore, claims 4-7 and 19 recite the same abstract idea. Claims 4-7 and 19 describes a further limitation regarding the basis for determining data representing by the health indicator. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a processor” “a monitor”, “displaying data on a screen of the monitor”. Claims have been amended to recite “determining, by a processor at a monitor of a patient, a health indicator icon for visually representing data related to a health record of the patient” and “determining, by the processor, whether there is a medical relationship between the monitored physiological parameter and the health indicator icon”. 
The processor and the monitor in the claim steps are recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The current specification recites “The device 705 may be an example of aspects of a device as described herein, the device 705 may include a receiver 710, a display manager 715, and a transmitter 720. The device 705 may also include a processor.” in par. 85, and “he processor 1040 may include an intelligent hardware device, (e.g., a general- purpose processor, a DSP, a CPU, a microcontroller, an ASIC, an FPGA, a programmable logic device, a discrete gate or transistor logic component, a discrete hardware component, or any combination thereof). In some cases, the processor 1040 may be configured to operate a memory array using a memory controller.” In par. 118. Therefore, the processor corresponds to a generic device. 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving data and displaying data, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a generic processor to determine a health indicator icon for visually representing data related to a health record of the patient and determine whether there is a medical relationship between the monitored physiological parameter and the health indicator icon and a monitor to display data” steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
The current specification recites “The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be executable by the processor to cause the apparatus to determine, at a monitor of a patient, a health indicator for visually representing data related to a health record of the patient, receive, after determining the health indicator, current data  corresponding to a monitored physiological parameter, display, at a first location on a screen of the monitor, the current data corresponding to the monitored physiological parameter, determine whether there is a medical relationship between the monitored physiological parameter and the health indicator, and display the health indicator at a second location on the screen, where a relationship between the first location and the second location is based on the medical relationship between the monitored physiological parameter and the health indicator.”.
The current specification recites “The computing device may display simplified data that provides relevant context on a computing device. The data, which may be based on a monitored physiological parameter, may be simplified by filtering and/or adjusting the measured physiological data. The data may be filtered by a low-pass filter (e.g., to decrease noise)…” in par. 36. Filtering data using low-pass filter is a well-understood, routine and conventional activity in the filed as evidenced by the article published on “Review of Scientific Instruments” in 2012 (Optimal filter bandwidth for pulse oximetry by Norbert Stuban and Masatsugu Niwayama), on page paragraph 1 (the reference is listed on PTO 892).
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claims are not patent eligible.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
35 USC 101 Rejection:
Argument A: Applicant argues that the claims are not directed to an abstract idea, because they recite an improvement to a user interface. Applicant argues that the current application describes technical deficiencies and similar to the Core Wireless claims, constitutes an improvement over conventional systems. In response, Examiner submits that the current claims recite “determining, by the processor, whether there is a medical relationship between the monitored physiological parameter and the health indicator icon”, “displaying the health indicator icon based on the relationship” and “filtering the health indicator icon and one or more additional health indicators by a category to display a subset of the health indicator icon and the one or more additional health indicators on the monitor” and  the processor in the claim steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Also, Applicant argues that the current application described a technical improvement by dynamically displaying data in such a way for the user to determine the health status accurately and efficiently. In response, Examiner submits that using a well-understood, routine and conventional technique to determining where to display certain health indicator icons to help the user to determine the health status is not an improvement to the technology, but a tool to apply instructions of the abstract idea in a particular technological environment. The user determining the health status accurately and/or efficiently would result in improvement of the outcome. 
Argument B: Applicant argues that the claims as a whole amount to significantly more than an abstract idea because any recited judicial exception is integrated into a practical application. In response, Examiner submits that the additional element of using a processor to “display the health indicator icon in certain locations on the screen” to prevent user from accurately and efficiently determining a health status of a patient” amounts to no more than mere instructions to apply the exception using a generic computer component. 
The current specification recites “Displaying the simplified data along with a visual representation of some health record data may allow a user to more accurately and efficiently determine the health status of a patient.” in par. 38, and “The computing device may display simplified data that provides relevant context on a computing device. The data, which may be based on a monitored physiological parameter, may be simplified by filtering and/or adjusting the measured physiological data. The data may be filtered by a low-pass filter (e.g., to decrease noise)…” in par. 36. 
Examiner submits that the technology of using a low-pass data filtering the physiological medical data is a well-understood, routine and conventional activity in the field. As indicated in the rejection above, the article published on “Review of Scientific Instruments” in 2012 (Optimal filter bandwidth for pulse oximetry by Norbert Stuban and Masatsugu Niwayama), on page paragraph 1describes filtering technique to provide measurement accuracy. Therefore, simplifying the measurement data using low-pass filter technique is not a technical improvement.
Therefore, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626